Citation Nr: 9910048	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a compensable evaluation for bladder neck 
dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1984 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision by the RO that, inter 
alia, denied service connection for glaucoma, hyperopia, and 
a corneal injury of the veteran's left eye; and granted 
service connection for bladder neck dysfunction, and assigned 
a noncompensable evaluation therefor.  The Board notes that 
it has jurisdiction over the matters regarding service 
connection for glaucoma, and the evaluation of bladder neck 
dysfunction, by virtue of the veteran's January 1996 notice 
of disagreement (NOD), a March 1996 statement of the case 
(SOC), and the veteran's April 1996 VA Form 9 (Appeal to the 
Board of Veterans' Appeals).  38 C.F.R. § 20.200 (1998).  In 
particular, the Board notes that the March 1996 SOC was 
adequate for purposes of conferring jurisdiction on the Board 
because it referred to the issue on appeal as "evaluation" 
of the bladder neck dysfunction.  Fenderson v. West, 12 Vet. 
App. 119, 125-26, 132 (1999).  Additionally, the Board notes 
that only the glaucoma and bladder neck dysfunction matters 
were developed for appellate review because the veteran did 
not express disagreement with the other determinations 
reflected in the December 1995 decision.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 
20.201 (1998).


FINDINGS OF FACT

1.  The veteran does not have glaucoma.

2.  The veteran's service-connected bladder neck dysfunction 
is manifested by urinary frequency, including a daytime 
voiding interval of one to two hours, and by a markedly 
diminished peak flow rate.  Bladder neck dysfunction is not 
manifested by urinary retention requiring catheterization, a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for glaucoma is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A 20 percent rating for bladder neck dysfunction is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.3, 4.20, 4.115a, 4.115b Diagnostic Code 7517 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be awarded service 
connection for glaucoma, notwithstanding that he acknowledges 
a lack of a current diagnosis of glaucoma.  See, e.g., April 
1996 Form 9; Travel Board hearing transcript [Tr. pp. 3, 4, 
6, 7, 12].  In particular, he asserts that, during service, 
he was found to have increased intraocular pressure that 
"can evolve into glaucomatous changes later in time." He 
also asserts that some people with elevated intraocular 
pressure are in a pre-disease state and ultimately develop 
glaucoma.  See January 1996 NOD.

In this regard, the Board notes that the threshold question 
to be answered is whether the veteran has presented a well-
grounded claim of service connection.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  In short, VA is not required to 
adjudicate a claim on the merits until after the veteran has 
met this initial burden of submitting a well-grounded one.  
Boeck v. Brown, 6 Vet. App. 14 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a "current" 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  
In the present case, the veteran has not produced any medical 
evidence of his having glaucoma, notwithstanding that a 
September 1995 VA examination report reflects that he is a 
physician who might be capable of rendering such a self-
diagnosis.  Indeed, he acknowledges that he does not have 
glaucoma, that he has never had any trouble with his eyes, 
and that he does not know of any diagnosis of his eyes other 
than increased intraocular pressure (a possible early 
manifestation of glaucoma).  See January 1996 NOD, April 1996 
SOC, and Tr. pp. 3, 4, 6, 8.  The other evidence of record 
supports those assertions.  Specifically, a September 1995 VA 
eye examination affirmatively found no glaucoma.  Service 
medical records reflect repeated tests of intraocular 
pressure, reports of a family history of glaucoma, and 
diagnostic impressions of glaucoma suspect, but no diagnosis 
of glaucoma.  (An October 1986 service medical record 
reflects that the veteran checked a box indicating that he 
had glaucoma, but he clarified this statement on the record 
as referring only to increased intraocular pressure, which 
comports with his statements during the pendency of his 
claim.  In any case, the October 1986 statement is not 
indicative of "current" disability.  See Epps, supra; 
Hampton, supra; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).)  Absent evidence of the veteran having glaucoma, his 
claim of service connection for this disability must be 
denied as not well-grounded.  Epps, supra; see Degmetich, 
supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

It appears that one of the veteran's underlying concerns is 
that he is unable to obtain disability insurance against the 
risk of future blindness (due to any cause - glaucoma or 
otherwise), and that, in the event he develops blindness, he 
will not be compensated for such disability, either by VA or 
a private insurer.  See January 1996 NOD; Tr. pp. 4, 7.  The 
Board notes that an October 1996 letter from an insurer 
suggests that the insurer might be estopped from denying 
coverage for any blindness due to any disorder other than 
glaucoma.  Hypothetically, if the veteran ever develops a 
vision disorder, it will be either glaucoma or a vision 
disorder other than glaucoma.  If the veteran develops 
glaucoma, then he will be free to seek to reopen his service 
connection claim, and seek compensation for that disability 
from VA at that time.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  If he develops a disability other 
than glaucoma, he may very well go uncompensated, but the 
Board cannot discern any law administered by VA which 
authorizes disability payments without a showing of service 
connection or entitlement to non-service-connected pension.  
See 38 U.S.C.A. §§ 511, 1110, 1131, 1521, 7104 (West 1991 & 
Supp. 1998).  In short, the answer to the veteran's query as 
to whether "uninsurability" on account of the potential for 
developing glaucoma is a disability [Tr. p. 12], the answer, 
for VA compensation and pension purposes, is no.  

When evidence has not been submitted sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, his appeal regarding service 
connection for glaucoma must be denied.

Turning to the claim for a compensable evaluation for bladder 
neck dysfunction, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Id.

Here, the RO has evaluated bladder neck dysfunction under 
Diagnostic Code 7517.  Such an action is permissible under 
38 C.F.R. § 4.20 which allows for analogous ratings for 
unlisted conditions.  Diagnostic Code 7517 specifically 
provides that bladder injury will be rated as "voiding 
dysfunction" under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, 
Diagnostic Code 7517 (1998).  In turn, 38 C.F.R. § 4.115a 
provides that "voiding dysfunction" will be rated for a 
particular condition as "urine leakage, frequency [of 
urination], or obstructed voiding."  Id.  As the veteran 
asserted during the Travel Board hearing, the evidence and 
allegations here do not indicate that the rating criteria 
regarding urine leakage apply to his disability.  [Tr. pp. 8-
9]  However, as discussed below, there is evidence regarding 
frequency of urination or obstructed voiding due to the 
disability, so the criteria for such symptomatology must be 
considered.  See 38 C.F.R. § 4.115a (1998) (where diagnostic 
codes, such as Diagnostic Code 7517, refer the decisionmaker 
to these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes).

The rating criteria regarding "frequency" of urination 
provide that, where the disability is manifested by a daytime 
voiding interval between two and three hours, or, awakening 
to void two times per night, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, warrants a 20 percent rating.  Id.  Where 
daytime voiding occurs at an interval of less than one hour, 
or there is  awakening to void five or more times per night, 
a 40 percent rating is warranted, which is the highest rating 
for urinary frequency symptomatology under 38 C.F.R. 
§ 4.115a.  Id.  

The rating criteria for "obstructed voiding" provide that 
where the disability is manifested by obstructive 
symptomatology, with or without stricture disease, and  
requiring dilatation 1 to 2 times per year, a zero percent 
rating is warranted.  38 C.F.R. § 4.115a.  A 10 percent 
rating is warranted where there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1)  Post void residuals greater than 150 cc.  
(2)  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  (3)  Recurrent urinary tract infections 
secondary to obstruction.  (4)  Stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 30 percent 
rating is warranted where urinary retention requires 
intermittent or continuous catheterization.  Id.  

In the present case, a June 1995 service medical record 
reflects a uroflowmetry measurement of peak flow rate of 6 
cc/sec, which meets the diagnostic criteria for at least a 
compensable rating for obstructive voiding under 38 C.F.R. 
§ 4.115a.  In contrast, a May 1997 VA uroflowmetry test 
revealed peak flow rates of 14 and 12.  However, the veteran 
testified at the Travel Board hearing that the higher 
readings detected in May 1997 are not necessarily 
representative of the overall severity of his condition, in 
that he experiences flare-ups of the condition.  [Tr. pp. 8-
9.]  See 38 C.F.R. § 4.1 (1998); Ardison v. Brown, 6 Vet. 
App. 405 (1994).  Such an explanation persuasively accounts 
for the veteran's complaints and the earlier reading of 6.  
Thus, the Board assigns greater weight to the June 1995 
service medical record than the May 1997 VA report.  Because 
the veteran also credibly testified that he experiences 
hesitancy and a weak urinary stream due to his service-
connected disability [Tr. p. 10], he is entitled to at least 
a 10 percent rating under Diagnostic Code 4.115a for 
obstructive voiding.  However, a rating of 30 percent for 
obstructive voiding under Diagnostic Code 4.115a is not 
suggested by the evidence, because it is neither shown nor 
alleged that the veteran has ever required catheterization to 
relieve his obstructive voiding symptomatology.

However, the Board's inquiry does not end here.  This is so 
because the bladder neck dysfunction also manifests itself by 
increased frequency of urination, and because "only the 
predominant area of dysfunction shall be considered for 
rating purposes."  38 C.F.R. § 4.115a.  Here, the July 1996 
VA urinary examination determined that the veteran urinates 
"approximately" four times per day.  However, during the 
Travel Board hearing, the veteran credibly testified that he 
urinates as frequently as every hour, and the Board assigns 
significant weight to his testimony.  Such symptomatology 
comports with a rating of 20 percent for urinary frequency 
under 38 C.F.R. § 4.115a.  There is no evidence of any 
greater frequency of urination, and so the 40 percent rating 
for urinary frequency is not applicable.  Thus, the evidence 
presents the question of which of two evaluations should be 
applied:  the 20 percent rating for increased frequency, or 
the 10 percent rating for obstructive voiding symptomatology.  
With the requirement that only the predominant area of 
dysfunction is to be considered, the Board is satisfied that 
the disability picture more nearly approximates the 20 
percent criteria.  To the extent that there is any doubt in 
this matter, the evidence is in relative equipoise, and such 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(1998).  Accordingly, a 20 percent evaluation is warranted.

The Board has considered whether the May 1997 VA examiner's 
notation that the urometry pressure readings were not 
determinable without C[ysto]M[etro]G[ram] data might have 
rendered that examination inadequate for rating purposes.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Even if the 
examination was inadequate, this is not prejudicial to the 
veteran, because a VA examination would only have been 
required where the evidence was not otherwise adequate for 
rating purposes; in this case, the June 1995 service urometry 
evidence was adequate for rating purposes, thereby 
eliminating the need for further examination.  See 38 C.F.R. 
§§ 3.326, 4.2 (1998); Hampton v. Gober, 10 Vet. App. 481 
(1997).  

The Board has also considered whether the record supports the 
assignment of "staged" ratings.  See Fenderson, 12 Vet. 
App. at 126, citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(1998).  However, the record lacks any allegation or showing 
of any relative worsening of the bladder neck dysfunction 
during any interval subsequent to service.  Thus, there is no 
basis for assigning such ratings.


ORDER

The veteran's claim of entitlement to service connection for 
glaucoma is not well grounded; the appeal of this issue is 
therefore denied.  

A 20 percent evaluation for bladder neck dysfunction is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

